Judgment, Supreme Court, New York County (Paul Bookson, J.), rendered March 20, 1995, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 18 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and reliability of identification testimony (see, People v Gaimari, 176 NY 84, 94).
We perceive no abuse of sentencing discretion. Concur—Wallach, J. P., Rubin, Tom and Andrias, JJ.